Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 6/14/2021 has been entered. Claims 1-20 remain pending in the present application.
The invocation of 112(f) in the previous office action is being withdrawn as a result of the present amendment.
Applicant requested the Office to hold the non-statutory double patenting (ODP) rejection in abeyance until allowable subject matter is indicated. Therefore, the previous ODP is being maintained.

Response to Arguments
Applicant argued that a pixel in the interleave buffer of Andersen is a pixel that has been sampled from a group of neighboring pixels in the full frame image, and is not an unmodified pixel from the full frame image. The argument has been fully considered, but is moot in view of the new ground of rejection, necessitated by the present amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16/945,427.
The following table shows in detail the correspondence between claim 1 of the present application and claim 1 of the co-pending application 16/945,427. The mapping of other claims is also shown, but in less detail for brevity purposes.

Present Application
Application 16/945,427
1. A method of rendering a frame employing ray tracing, comprising:

receiving scene information for rendering a full frame; 


creating different partial image fields for the full frame, wherein each of the different partial image fields includes a unique set of interleaved pixels from the full frame, wherein the interleaved pixels are unmodified pixels of the full frame; rendering reduced-resolution images of the full frame by ray tracing at least one light path through each of the different partial image fields in parallel; and 










providing a rendering of the full frame by merging the reduced-resolution images.
1. A method comprising: 


receiving, using a cloud server, first data representative of scene information corresponding to a full frame; 

applying one or more ray tracing algorithms using a first GPU resource of the cloud server to render a first reduced resolution image comprising a first set of pixels from the full frame; applying the one or more ray tracing algorithms using a second GPU resource of the cloud server to render a second reduced resolution image comprising a second set of pixels from the full frame, wherein the first set of pixels and the second set of pixels are interleaved in the full frame;

applying, using one or more processing units of the cloud server, image-space filtering to the first reduced resolution image and the second reduced resolution image to generate a first filtered image and a second filtered image; 

generating, using the one or more processing units of the cloud server, the full frame based at least in part on merging the first filtered image and the second filtered image; and 

streaming, using the one or more processing units of the cloud server, second data representative of the full frame to a client device remotely located with respect to the cloud server.
2
1
4
8
5
3
12
13
13
15
20
1 (It would have been obvious to one skilled in the art before the effective filing date of the claimed invention that the steps recited in claim 1 of the co-pending application could be coded as a series of operating instructions stored on a non-transitory computer-readable medium).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 10, 12-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruen et al. (Pub. No. US 2014/0347359), in view of Urbach (Pub. No. US 2013/0038618).

Regarding claim 1, Gruen discloses a method of rendering a frame employing ray tracing, comprising: 
receiving scene information for rendering a full frame (the full-resolution image 202 in Fig. 2 corresponds to the claimed “full frame” and comprises scene information); 
creating different partial image fields for the full frame, wherein each of the different partial image fields includes a unique set of interleaved pixels from the full frame, wherein the interleaved pixels are unmodified pixels of the full frame (Fig. 2 shows different sub-images 206-1 – 206-16, each of which corresponds to a partial image field of the full-resolution image 202, and includes a unique set of unmodified, interleaved pixels from the full-resolution image 202);
rendering reduced-resolution images of the full frame(See step 540 of Fig. 5); and
providing a rendering of the full frame by merging the reduced-resolution images (See step 560 of Fig. 5).
Gruen, however, does not disclose ray tracing at least one light path through each of the sub-images 206 in parallel.
In the same field of image composition, Urbach teaches a method for distributing rendering tasks to connected client nodes having capable graphics processing units, wherein the client nodes perform path tracing for a given scene from their respective unique spatial positions in parallel to generate low-quality images. The low-quality images are then combined to produce a composite image of high quality (See par. 44).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the crowd-sourced rendering system of Urbach into Gruen by distributing each of the sub-images 206 to a connected client node to generate a corresponding reduced-resolution image using ray tracing, and then combining the reduced-resolution image with other reduced-resolution images produced by other client nodes to produce a full-resolution, high-quality image. The motivation would have been to be able to render a scene more rapidly and at higher quality (Urbach, Abstract).

Regarding claim 2, Gruen in view of Urbach teaches the method as recited in claim 1, further comprising independently performing image-space filtering on each of the reduced-resolution images in parallel before the merging (See Fig. 5, step 550 of Gruen. Note that in Gruen as modified by Urbach, each client node performs the blurring independently in parallel. Note also that blurring is an image-space filtering process, as disclosed in par. 23 of Gruen).

Regarding claim 3, Gruen in view of Urbach teaches the method as recited in claim 1, wherein the interleaved pixels are non-adjacent unmodified pixels along at least one axis of the full frame (As illustrated in Fig. 2 and disclosed in the associated paragraphs of Gruen, the interleaved pixels are non-adjacent, unmodified pixels along the horizontal axis of the full-resolution image).

Regarding claim 4, Gruen in view of Urbach teaches the method as recited in claim 1, wherein the unique set of interleaved pixels are sparse pixel grids that include an even field pattern and an odd field pattern of pixels of the full frame (As illustrated in Fig. 2 of Gruen, sub-image 206-1 comprises sparse pixels that come from an even field pattern, e.g. pixels (0,0), (0,4), (0,8), (4,0), (4,4), (4,8) and so on. On the other hand, sub-image 206-2 comprises sparse pixels that come from an odd field pattern, e.g. pixels (0,1), (0,5), (0,9), (4,1), (4,5), (4,9) and so on).

Regarding claim 5, Gruen in view of Urbach teaches the method as recited in claim 1, wherein a different processor is employed for rendering each of the reduced-resolution images (In Gruen as modified by Urbach, each sub-image is rendered at a client node of the crowd-sourced rendering system. A person skilled in the art would infer that each client node has its own processor).

Regarding claim 6, Gruen in view of Urbach teaches the method as recited in claim 1, wherein the method is performed by a single processor (In Gruen as modified by Urbach, when there is only one participating client node, it could be said that the method is performed by a single processor. It should be noted that Gruen also teaches performing the method by a single processor, such as GPU 120 in Fig. 1).

Regarding claim 7, Gruen in view of Urbach teaches the method as recited in claim 1, wherein the rendering includes tracing a different light path through each of the different partial image fields (Urbach, par. 40: “At Step 203, client nodes 82 perform path tracing on the received render assets from the unique spatial position”).

Regarding claim 9, Gruen in view of Urbach teaches the method as recited in claim 1, wherein the reduced-resolution images have reduced resolution along at least one axis compared to the full frame (As illustrated in Fig. 2 of Gruen, each sub-image has a reduced resolution along both the horizontal axis and the vertical axis).

Regarding claim 10, Gruen in view of Urbach teaches the method as recited in claim 9, wherein the pixels of each of the reduced-resolution images are contiguous (As illustrated in Fig. 2 of Gruen, pixels (0,0), (0,4), (0,8) and (0,12) from the full-resolution image are placed in the first row of sub-image 206-1 contiguously. Other rows are also arranged in a similar fashion) and the merging includes interleaving the contiguous pixels of each of the reduced-resolution images for providing the rendering of the full frame (See Fig. 5, step 560 and the associated description of Gruen).

Claim 12 can be rejected under the same rationale set forth in the rejection of claim 1 because Gruen also discloses interface circuitry that receives scene information for rendering a full-resolution image (Memory 410 in Fig. 4) and a graphics processing system (graphics processing system 118 in Fig. 4).

Regarding claim 13, Gruen in view of Urbach teaches the renderer as recited in claim 12, wherein the graphics processing system includes multiple GPUs, wherein each of the multiple GPUs renders at least one of the reduced-resolution images in parallel (Urbach, pars. 6: “it is desirable to leverage these client-side GPUs to offload graphics rendering tasks from the server to the clients, in effect crowd-sourcing the rendering of a given frame or environment”, and 25: “Client nodes 82 include GPUs capable of performing some or all of the rendering tasks required to render a given frame or scene”).

Regarding claim 14, Gruen in view of Urbach teaches the renderer as recited in claim 13, wherein each of the multiple GPUs independently applies the image-space filtering to the rendered one of the reduced-resolution images in parallel before the reduced-resolution images are merged (In Gruen as modified by Urbach, each client node 82 (having its own GPU) independently applies smoothing filtering to its respective sub-image in parallel before the sub-images are merged).

Regarding claim 15, Gruen in view of Urbach teaches the renderer as recited in claim 12, wherein the graphics processing system includes a single GPU that renders the reduced-resolution images and merges the reduced-resolution images to provide the full frame (Fig. 4 of Gruen illustrates an single GPU 118).

Regarding claim 16, Gruen in view of Urbach teaches the renderer as recited in claim 12, wherein the graphics processing system employs a blur filter to merge the reduced-resolution images (Gruen, par. 9: “(4) blurring the indirect illumination sub-images, and (5) interleaving blurred indirect illumination sub-images into a higher-resolution indirect illumination image”).

Claim 17 can be rejected under the same rationale set forth in the rejection of claim 7.

Regarding claim 19, Gruen in view of Urbach teaches the renderer as recited in claim 12 wherein a number of the reduced-resolution images and the different partial image fields is an odd number (The second unique set of interleaved pixels (illustrated in Fig. 2 of Gruen) comprises odd pixels).

Claim 20 recites similar limitations as claim 1, but is directed to a computer program product. Since any computer-implemented method can be stored on a computer program product as a series of computer instructions, claim 20 can be rejected under the same rationale set forth in the rejection of claim 1.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruen in view of Urbach as applied to respective claim(s) 7 and 17, and further in view of Jung et al. (Pub. No. US 2017/0109920).

Regarding claim 8, Gruen in view of Urbach teaches the method as recited in claim 7, .
In the same field of ray tracing, Jung teaches tracing a light path for reflection and a light path for refraction, and combining the results to visualize caustics (Par. 129: “In a refraction pass, the GPU calculates a refraction-related portion and records the refraction-related portion on a map. In a reflection pass, the GPU calculates a reflection-related portion and records the reflection-related portion on a map. The expression apparatus collects the above maps, appropriately connects or combines the collected maps in a final render pass, and visualizes caustics”).
In light of the above teaching of Jung, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Gruen by tracing a different light path through each of the sub-image, wherein the different light paths include a light path for reflection and a light path for refraction, and combining the results to visualize caustics.

Claim 18 can be rejected using the same rationale set forth in the rejection of claim 8 above.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruen in view of Urbach as applied to claim(s) 1, and further in view of Gardner et al. (Pub. No. US 2014/0247365).

Regarding claim 11, Gruen in view of Urbach teaches the method as recited in claim 1, wherein the merging includes applying a  (Gruen, par. 23: “It is realized herein that further latency and memory bandwidth improvements can be made by carrying out processing on indirect illumination sub-images as opposed to processing higher-resolution images. A common stage of indirect illumination is to blur, or "smooth" the accumulated light. Applying blur, or "filtering" the sub-images, it is realized herein, smoothens the accumulated light while preserving detected geometric discontinuities. One example of such filtering is cross-bilateral blurring, which uses per-pixel data to compute weights for averaging values of nearby pixels. Cross-bilateral blurring can use color, depth, normal and other data from the light-space and camera-view sub-buffers. Cross-bilateral blurring can also be applied multiple times, for example, applying a cross-bilateral filter horizontally to the image, and then applying a cross-bilateral filter vertically to the resulting image. The "blurred" indirect illumination sub-images can then be interleaved into a higher-resolution indirect illumination image. Additionally, it is realized herein, the higher-resolution indirect illumination image can be further blurred, for instance, by applying yet another cross-bilateral filter to the higher-resolution indirect illumination image”).
In the same field of image processing, Gardner teaches applying a combination of spatial and temporal filtering in a merged image to reduce spatial and temporal noises (See claims 1 and 5).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the teaching of Gardner into Gruen such that the reduced-resolution images would be merged by applying a combination of spatial and temporal filtering. The motivation would have been to reduce spatial and temporal noises.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613